UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 CASELLA WASTE SYSTEMS, INC. (Name of Registrant as Specified in Its Charter) JCP INVESTMENT PARTNERSHIP, LP JCP SINGLE-ASSET PARTNERSHIP, LP JCP INVESTMENT PARTNERS, LP JCP INVESTMENT HOLDINGS, LLC JCP INVESTMENT MANAGEMENT, LLC JAMES C. PAPPAS BRETT W. FRAZIER (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PRELIMINARY COPY SUBJECT TO COMPLETION DATED SEPTEMBER [], 2015 JCP INVESTMENT PARTNERSHIP, LP , 2015 Dear Fellow Casella Stockholder: JCP Investment Partnership, LP (together with its affiliates, “JCP” or “we”) and the participants in this solicitation are the beneficial owners of an aggregate of 2,286,670, inclusive of call options,shares of Class A common stock, par value $0.01 per share (the “Class A Common Stock”), of Casella Waste Systems, Inc., a Delaware corporation (“Casella” or, the “Company”), representing approximately 5.72% of the outstanding shares of Class A Common Stock.For the reasons set forth in the attached Proxy Statement, we believe meaningful changes to the composition of the Board of Directors of the Company (the “Board”) are necessary in order to ensure that the Company is being run in a manner consistent with your best interests.We are seeking your support for the election of our two (2) nominees at the annual meeting of stockholders scheduled to be held at The Mountain Top Inn & Resort, located at 195 Mountain Top Road, Chittenden, Vermont 05737, on Friday, November 6, 2015 at 10:00 a.m., Eastern Time (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”).We are seeking representation on the Board because we believe that the Board will benefit from the addition of directors with relevant skill sets and a shared objective of enhancing value for the benefit of all Casella stockholders. The individuals that we have nominated are highly-qualified, capable and ready to serve stockholders to help make Casella a stronger, more profitable, and ultimately, more valuable company. Our interests are fully aligned with the interests of all Casella stockholders. We believe that there is significant value to be realized at Casella.However, we are concerned that the Board is not taking the appropriate actions to address the Company’s perennial underperformance.Given the Company’s financial and stock price underperformance and poor corporate governance under the oversight of the current Board, we strongly believe that the Board must be reconstituted to ensure that its directors take the necessary steps to reinforce stockholder rights and realize the maximum value of the stockholders’ investments. The Company has a classified Board, which is currently divided into three (3) classes.The terms of three (3) directors expire at the Annual Meeting.We are seeking your support at the Annual Meeting to elect our two (2) nominees in opposition to two (2) of the Company’s director nominees for the class with terms ending in 2018. We believe that any attempt to increase or decrease the size of the current Board or the number of directors up for election at the Annual Meeting would constitute an improper manipulation of Casella’s corporate machinery. Your vote to elect our nominees will have the legal effect of replacing two (2) incumbent directors with our nominees.If elected, our nominees will constitute a minority on the Board and there can be no guarantee that our nominees will be able to implement the actions that they believe are necessary to unlock stockholder value. Through the attached Proxy Statement, we are soliciting proxies to elect not only our two (2) nominees, but also the candidate who has been nominated by the Company other than John W. Casella and William P. Hulligan.This gives stockholders who wish to vote for our nominees the ability to vote for all three (3) directorships up for election.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as directors if our nominees are elected. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed [COLOR] proxy card today.The attached Proxy Statement and the enclosed [COLOR] proxy card are first being furnished to the stockholders on or about , 2015. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated [COLOR] proxy card or by voting in person at the Annual Meeting. If you have any questions or require any assistance with your vote, please contact InvestorCom, Inc., which is assisting us, at its address and toll-free numbers listed below. Thank you for your support, /s/ James C. Pappas James C. Pappas JCP Investment Partnership, LP If you have any questions, require assistance in voting your [COLOR] proxy card, or need additional copies of JCP’s proxy materials, please contact InvestorCom at the phone numbers listed below. 65 Locust Avenue, Suite 302 New Canaan, CT 06840 Shareholders call toll free at [(xxx) xxx-xxxx] Banks and Brokers may call collect at (203) 972-9300 PRELIMINARY COPY SUBJECT TO COMPLETION DATED SEPTEMBER [], 2015 2 OF CASELLA WASTE SYSTEMS, INC. PROXY STATEMENT OF JCP INVESTMENT PARTNERSHIP, LP PLEASE SIGN, DATE AND MAIL THE ENCLOSED [COLOR] PROXY CARD TODAY JCP Investment Partnership, LP (“JCP Partnership”), JCP Single-Asset Partnership, LP (“JCP Single-Asset”), JCP Investment Partners, LP (“JCP Partners”), JCP Investment Holdings, LLC(“JCP Holdings”), JCP Investment Management, LLC (“JCP Management”) and James C. Pappas (collectively, “JCP” or “we”) are significant stockholders of Casella Waste Systems, Inc., a Delaware corporation (“Casella” or, the “Company”), who, together with the other participants in this solicitation, beneficially own 2,286,670shares of Class A common stock of the Company, inclusive of call options, par value $0.01 per share (the “Class A Common Stock”), representing approximately 5.72% of the outstanding shares of Class A Common Stock. We believe that the Board of Directors of the Company (the “Board”) must be meaningfully reconstituted to ensure that the Board takes the necessary steps for the Company’s stockholders to realize the maximum value of their investments.We have nominated directors who have strong, relevant backgrounds and who are committed to fully exploring all opportunities to unlock stockholder value.We are seeking your support at the annual meeting of stockholders scheduled to be held at The Mountain Top Inn & Resort, located at 195 Mountain Top Road, Chittenden, Vermont 05737, on Friday, November 6, 2015 at 10:00 a.m., Eastern Time (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”), for the following: 1. To elect JCP’s two (2) director nominees, Brett W. Frazier and James C. Pappas (each a “Nominee” and, collectively, the “Nominees”), to the Board as Class III directors to serve until the 2018 annual meeting of stockholders and until their respective successors are duly elected and qualified; 2. To hold an advisory vote on executive compensation; 3. To ratify the selection of McGladrey LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2015; and 4. To transact such other business as may properly come before the Annual Meeting or any adjournment or postponement thereof. As of the date hereof, the members of JCP and the Nominees collectively own 2,326,670 shares of Class A Common Stock (the “JCP Group Shares”).We intend to vote the JCP Group Shares FOR the election of the Nominees, AGAINST the approval of the advisory vote to approve executive compensation, and [FOR/AGAINST] the ratification of the selection of McGladrey LLP as the independent registered public accounting firm of the Company for the fiscal year ending December 31, 2015, as described herein. The Company has set the close of business on September 18, 2015 as the record date for determining stockholders entitled to notice of and to vote at the Annual Meeting (the “Record Date”).The mailing address of the principal executive offices of the Company is 25 Greens Hill Lane, Rutland, Vermont 05701. The Company has two (2) classes of stock whose holders are entitled to vote at the Annual Meeting: (i) Class A Common Stock and (ii) Class B common stock, par value $0.01 per share (the “Class B Common Stock”). Stockholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to the Company, as of the Record Date, there were [] shares of Class A Common Stock outstanding and [] shares of Class B Common Stock outstanding. Other than one (1) director who the holders of Class A Common Stock are entitled to elect while voting separately as a class (the “Class A Director”), the holders of Class A Common Stock and Class B Common Stock vote together on all matters, as a single class. Each share of Class A Common Stock is entitled to one (1) vote per share and each share of Class B Common Stock is entitled to ten (10) votes per share. The Class A Director is not up for election at the Annual Meeting. THIS SOLICITATION IS BEING MADE BY JCP AND NOT ON BEHALF OF THE BOARD OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS SET FORTH IN THIS PROXY STATEMENT.SHOULD OTHER MATTERS, WHICH JCP IS NOT AWARE OF AT A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED [COLOR] PROXY CARD WILL VOTE ON SUCH MATTERS IN OUR DISCRETION. JCP URGES YOU TO SIGN, DATE AND RETURN THE [COLOR] PROXY CARD IN FAVOR OF THE ELECTION OF THE NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE ON EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED [COLOR] PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting—This Proxy Statement and our [COLOR] proxy card are available at [http://www []] IMPORTANT Your vote is important, no matter how few shares of Class A Common Stock you own.JCP urges you to sign, date, and return the enclosed [COLOR] proxy card today to vote FOR the election of the Nominees and in accordance with JCP’s recommendations on the other proposals on the agenda for the Annual Meeting. · If your shares of Class A Common Stock are registered in your own name, please sign and date the enclosed [COLOR] proxy card and return it to JCP, c/o InvestorCom, Inc. (“InvestorCom”), in the enclosed postage-paid envelope today. · If your shares of Class A Common Stock are held in a brokerage account or bank, you are considered the beneficial owner of the shares of Class A Common Stock, and these proxy materials, together with a [COLOR] voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote.Your broker cannot vote your shares of Class A Common Stock on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our two (2) Nominees only on our [COLOR] proxy card.So please make certain that the latest dated proxy card you return is the [COLOR] proxy card. If you have any questions, require assistance in voting your [COLOR] proxy card, or need additional copies of JCP’s proxy materials, please contact InvestorCom at the phone numbers listed below. 65 Locust Avenue, Suite 302 New Canaan, CT 06840 Shareholders call toll free at [(xxx) xxx-xxxx] Banks and Brokers may call collect at (203) 972-9300 Background to the Solicitation The following is a chronology of events leading up to this proxy solicitation: · In March of 2010, JCP began investingin the Company. · On April 9, 2014, members of JCP had a call with representatives of the Company to discuss Casella and several initiatives. · In December 2014, members of JCP had another call with representatives of the Company to discuss Casella and get an update on several initiatives. · Late February 2015, members of JCP arranged a visit to the Company’s headquarters in Vermont. · On March 17, 2015, members of JCP met with John Casella, the CEO and Edmond R. Coletta, the CFO, of Casella at the Company’s headquarters in Vermont.JCP indicatedit had been investing in Casella since 2010 and raised questions about the Company’s state and planned initiatives. · On April 7, 2015, JCP Partnership delivered a letter to the Company to provide notice in accordance with the Company’s Third Amended and Restated By-Laws(the “Bylaws”) of JCP’s intention to nominate James C. Pappas, Brett W. Frazier and Joseph B. Swinbank for election to the Board at the Annual Meeting. · On April 13, 2015, Michael K. Burke, a member of the Board and the Board’s nominations and governance committee (the “Nominations Committee”), spoke with Mr. Pappas, the Managing Member of JCP Management and the sole member of JCP Holdings, and indicated that the Nominations Committee would like to conduct interviews with the Nominees.Mr. Pappas agreed to make the Nominees, including himself, available for phone interviewsfor the Nominations Committee rather than in-person interviews, due to scheduling conflicts, as both Messrs. Frazier and Swinbank were travelling. · On or about April 14, 2015, Michael K. Burke, a member of the current Board, spoke with Mr. Pappas to coordinate phone interviews for the Nominees. · On April 17, 2015, members of the Nominations Committee conducted phone interviews with two (2) of the Nominees, Mr. Pappas and Mr. Swinbank. · On April 21, 2015, members of the Nominations Committee conducted a phone interview with Mr. Frazier. · On April 24, 2015 and again on April 27, 2015, Mr. Pappas spoke with Mr. Burke to communicate his desire to avoid a proxy contest and find a mutually-agreeable resolution.Mr. Pappas offered to arrange a meeting if such a constructive resolution could be reached.Mr. Burke refused to discuss the issue with Mr. Pappas.Instead, Mr. Burke communicated to Mr. Pappas that despite having conducted phone interviews with all Nominees and having been provided all information with respect to each Nominee that is requiredin connection witha director candidate of a public company, the Nominations Committee would not consider the candidacy of Messrs. Frazier, Pappas and Swinbank until they had further conducted in-person interviews. · On April 27, 2015, without notice to JCP, the Company announced it had moved the date of its annual meeting from its previously disclosed July meeting date, to an “undetermined” date.The Company stopped reaching out to Mr. Pappas following such announcement and has not resumed discussions to date. · On April 28, 2015, the members of JCP jointly filed a Schedule 13D (the “Schedule 13D”) with the Securities and Exchange Commission (the “SEC”) to report that, as of April 21, 2015, JCP and its affiliates had together become the beneficial owners of approximately five-percent (5%) of the issued and outstanding shares of the Class A Common Stock. · Also on April 28, JCP issued a press release disclosing the nominations and highlighting its serious concerns with the Company’s history of underperformance and poor corporate governance.JCP pointed out negative total shareholder returns over each of the -1, -3, -5 and -10 years periods. JCP further noted that the unbalanced dual class capitalization structure of the Company effectively allows insider control with a lesser economic stake in the Company, and related party transactions have worked to the detriment of stockholders.JCP also cited financial and operational indicators that implied deterioration, rather than growth of the business over the past decade.JCP concluded that its Nominees would provide much needed perspective and expertise on the Board. · On May 27, 2015, JCP proposed a settlement to the Company that contemplated, among other things, the Company expanding the size of the Board from nine (9) to ten (10) members, having two (2) incumbent members of the Board resign and the Company adding the Nominees to the Board.JCP also requested that the Company agree to seek stockholder approval to eliminate the staggered terms of directors.On June 2, 2015, the Company’s outside legal counsel informed JCP’s outside legal counsel that the Board had rejected the proposed settlement. · On May 29, 2015, JCP issued an open letter to the Board.In its letter, JCP highlighted its concern that the Board is not open-mindedly exploring strategic opportunities to capitalize on significant acquisition interest in Casella.JCP also expressed disappointment over the Company’s delay of its Annual Meeting and urged the Board to refrain from any further dilutive offerings.JCP concluded that the Company urgently needed stockholder representation in the boardroom to ensure that decisions ata critical time for the Company are made with the best interests of stockholders as a paramount objective. · Also on May 29, 2015, JCP filed an amended Schedule 13D disclosing it then owned approximately 5.4% of the Class A Common Stock. · On June 2, 2015, Mr. Pappas and Edmond R. Coletta, the Company’s Senior Vice President and Chief Financial Officer, spoke briefly at the 2015 WasteExpo regarding the issues facing the Company and JCP’s related concerns.Mr. Pappas further indicated JCP believes there are numerous opportunities within the control of the Board and management to unlock value and offered to engage in constructive discussions on Board reconstitution that would position the Company to capitalize on these opportunities. 2 · On July 7, 2015, the Company publicly announced that it had appointed James E. O’Connor to the Board as a Class III director, effective July 7, 2015, replacing then incumbent director John F. Chapple III, who retired from the Board. As a Class III director, Mr. O’Connor is standing for election at the Annual Meeting. · Also on July 7, 2015, the Company publicly announced that the Annual Meeting would be held on Friday, November 6, 2015, at 10:00 a.m., Eastern Time. · On August 7, 2015, Mr. Pappascontacted John W. Casella, the Company’s Chairman and Chief Executive Officer, and the two had a telephone call.During the course of this call, Mr. Pappas expressed his desire to find a mutually-agreeable resolution that provides for meaningful shareholder representation on the Board and commitment to certain critical corporate governance and financial enhancements that are in the best interests of all stockholders.Mr. Casella led Mr. Pappas to believe that he was open to such an agreement and asked Mr. Pappas to submit a formal written proposal in the form of a written agreement. · On August 9, 2015, as requested, JCP sent the Company a formal settlement proposal in the form of a draft written agreement.As previously communicated to Mr. Casella, JCP’s settlement contemplated that two (2) of the candidates nominated by JCP, Messrs. Pappas and Frazier, would be appointed to the Board and that the Company would seek stockholder approval at the Annual Meeting to declassify the Board immediately beginning with the election of directors at the Annual Meeting.To facilitate a compromise rather than having two (2)directors resign, JCP’s proposal contemplated that the size of the Board would be increased from nine (9) to ten (10) members and only one (1) incumbent member of the Board would resign.JCP’s proposal also contemplated that the Company would agree to repurchase at least $10 million of its common stock and would commit to decrease leverage to a debt / adjusted EBITDA of no more than 4.75x, both of which in JCP’s view would meaningfully increase stockholder value. · On August 18, 2015, JCP received a letter from the Company rejecting the settlement proposal in its entirety and implying that no further settlement discussions were to be had.The letter cited “fundamental differences” without identifying them and without providing any counteroffer or suggestion for any compromise or alternative solution. · On September 1, 2015, the Company publicly announced that it had appointed William P. Hulligan to the Board as a Class III director, effective September 1, 2015, replacing then incumbent director James P. McManus, who retired from the Board.As a Class III director, Mr. Hulligan is standing for election at the Annual Meeting.Also, on September 1, 2015, the Company announced that the Board had adopted a number of corporate governance changes. · On September 4, 2015, the Company filed its preliminary proxy statement with the SEC with respect to the Annual Meeting. 3 REASONS FOR THE SOLICITATION WE BELIEVE CASELLA NEEDS MORE THAN JUST REACTIVE TANGENTIAL CHANGES CHANGE MUST GO TO THE CORE OF THE ISSUES AND MUST BOLSTER THE RIGHTS AND VALUE OF CASELLA’S PUBLIC SHAREHOLDERS WE BELIEVE THAT SIGNIFICANT IMPROVEMENT TO CASELLA’S BOARD IS NEEDED NOW JCP has beeninvesting inCasella since 2010. Over the past few months, we have made every effort to lead a constructive dialogue with the Board and management.We have privately and publicly demonstrated the causes for our concerns with Casella. We have clearly articulated our views about the challenges Casella faces and the future opportunities it can hope to capture over the long term.However, as the Company has continued to struggle under the current Board’s and CEO’s watch, we have come to the conclusion that significant change in the boardroom is necessary as a predicate to any meaningful improvement at Casella. Overall, we are disappointed by this Board’s failure to adequately address the issues that we have identified, and we question whether the Board, as currently composed and including its recent additions, will take the necessary steps to maximize opportunities for value creation.We question whether the recent Board additions and recently announced governance changes would have ever been undertaken by the current Board had they not been under pressure from JCP.We also remain concerned that the Board is purporting to appease shareholders with tangential changes while the core problems, like growth deterioration, excessive leverage and dual-class structure detrimental to public shareholders, to name a few, all remain in place. We believe that real and urgent change is needed on the Board.We are convinced that change should go to the core of the issues at Casella, and we are adamant that any change should bolster the rights and the value of the public shareholders of Casella.Therefore, we are soliciting your support to elect our Nominees at the Annual Meeting, who we believe would bring significant and relevant experience and focus on representing the best interests of the public shareholders in the boardroom. We Are Concerned with the Company’s Prolonged Underperformance Casella’s stock has produced a negative forty-eight percent (48%) return over the past ten (10) years and has dramatically underperformed the Company’s peers over each of the last 3-, 5- and 10- years periods.Since its initial public offering under the leadership of Casella Chairman, President and CEO, John Casella, the Company’s stock price has dwindled from $18.00 a share to $6.60 today. “The market value of our company - your company - grew by over seventy percent since the pricing of our initial public offering last fall. This growth in shareholder value is the simplest measure of our success.” - John Casella, Shareholder Letter, 1998 4 We believe that Casella’s dismal absolute and relative stock price performance demonstrate shareholders’ extreme frustration with the current performance and direction of the Company.In our view, the primary reason for Casella’s long-term stock price underperformance are lapses in leadership judgment and a governance and value construct that has served the interests of insiders with executive positions and super-voting Class B stock at the expense of the public shareholders. We Are Concerned with the Board’s Poor Capital Allocation Decisions Under Chairman and CEO John Casella, the Company has spent more than $770 million over the last ten (10) years in capital expenditures with no return on capital. Despite generating cumulatively +$600 million in cash flow from operations, the Company has not increased its earning power.Nearly $90 million has been spent over the last ten (10) years on acquisitions. Over this period in time, the share count is up more than fifty percent (50%) with no incremental value added. 5 We Are Concerned about the Company’s Excessive Leverage and Dilution of the Class A Public Shareholders The Company’s leverage far exceeds the leverage of its peers.While the Company is leveraged at approximately 5.0x, its peers, such as Republic Services, Inc., Progressive Waste Solutions Ltd., and Waste Connections, Inc., are leveraged at less than 3.5x.Yet this excessive leverage over the last several years has not produced incremental revenues or cash flows for Casella’s public shareholders.Along with continuously increasing leverage, the Board, led by Mr. Casella, has repeatedly diluted the Class A shareholders.Meanwhile, the Class B share count has remained unchanged. We Are Concerned that the Company’s Dual Class Structure Undermines the Rights of Public Shareholders The Company has a dual classstock structure that creates a gap between the economic investment of shareholders and their voting power. The Class B shares, which have ten (10) votes per share, are 100% held by Chairman and CEO John Casella and his brother and fellow director Doug Casella. The Class B shares entitle the Casella brothers tomore than twenty two-percent (22.0%)of the voting power of the Class A and Class B voting as a single class (as they do on the election of directors).In our view, such an unbalanced capitalization structure effectively allows insider control with a lesser economic stake in the Company and significantly impairs the rights of public shareholders. “We've also been asked by many of our shareholders if we plan to issue equity. Our answer is no.” - John Casella, CWST Earnings Call Q42011 11.5 million Class B shares were issued on September 28, 2012, at $4.00 per share. We are Concerned John Casella’s Role as a Chairman and CEO, in addition to a Class B Holder, Generates Conflicts and Misalignment of Interests with the Public Shareholders We are troubled that in addition to holding supervoting shares, and together with his brother commanding a disproportionate voting power, John Casella also serves as both the Chairman of the Board and the CEO of the Company.Combining the Chairman and CEO roles is largely considered by governance experts and commentators to be a governance flaw because of the undue concentration of control and the inherent conflicts.Collectively,the supervoting rights, Chairmanship and CEO roles give undue influence to someone who wears three different hats that may impose conflicting demands and create misalignment of interests between John Casella on the one hand and public shareholders on the other hand. We believe that the Board’s ineffectiveness at tackling the persistent destruction of shareholder value is in large part a function of a troubling misalignment of interests between the directors and Casella’s shareholders. Together, the Chairman and CEOJohn Casella and his brother and fellow director Doug Casella own approximately six percent (6.0%)of the outstanding stock of the Company, excluding grant awards, but retain more than a twenty-two percent (22.0%) voting interest in the Company.According to our review of publicly available information, John Casella has never purchased a single Class A share in the open market.We believe the Board’s collective lack of a substantial vested economic interest in shares of Casella, while maintaining a disproportionate amount of voting power, may compromise the Board’s ability to properly evaluate and address the serious challenges facing the Company. We are Concerned about the Large Related Party Transactionswiththe Casella Brothers During the past ten (10) years, the Company has paid more than $80 million to Casella Construction, Inc. (“Casella Construction”)at which John Casella is a director and and an executive officer andJohn Casella’s brother, Doug Casella, serves as director as well as President.In addition to Doug Casella serving as the Vice Chairman of the Company andPresident of Casella Construction, and therefore being on both sides of the transaction.The +$80 million paid to Casella Construction over a decade represents just under half the current market cap of the Company.It is troubling that these large outlays of funds on both absolute and relative basis have continued to be paid to Casella Construction, even as the Company’s shareholders have suffered significant losses over the same period.In addition, for many years, the Company, led by Chairman and CEO John Casella, paid Vice Chairman Doug Casella a salary of more than $100,000 and in some years $200,000, from a subsidiary of the Company. The Board led by John Casella also authorized making a loan to the former COO of the Company in the amount of nearly $1 million. It is also concerning that the loan was made at the prime rate while the Company was borrowing more expensively at significantly higher rates. This persistent pattern of costly related-party transactions raises serious questions as to whether John Casella’s actions appropriately place the best interests of public shareholders above his personal interests and those of other insiders. 1
